Citation Nr: 1421111	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-49 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied entitlement to an increased rating for the Veteran's service-connected disabilities, as well as entitlement to TDIU.  In June 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009. 

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2011, the Board remanded the Veteran's TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In September 2013, the Board remanded the Veteran's TDIU claim again to the RO, via the AMC, for further action.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a December 2013 SSOC and returned the matter on appeal to the Board for further consideration.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  In this case, service connection is in effect for adjustment reaction with depression and anxiety (rated as 70 percent disabling), diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), peripheral neuropathy affecting the bilateral lower extremities (separately rated 10 percent disabling) and hemorrhoids, hypertension, erectile dysfunction, and cataracts (rated as noncompensable).  

Review of the record reveals that the RO/AMC has conducted extensive evidentiary development in conjunction with the Veteran's TDIU claim, including obtaining a medical opinion on the question regarding whether his service-connected disabilities render him unemployable. 

However, in a September 2013 statement, the Veteran raised the issue of entitlement to an increased rating for service-connected peripheral neuropathy affecting the bilateral lower extremities and hypertension, as well as issues of entitlement to service connection for ischemic heart disease, peripheral neuropathy affecting the bilateral upper extremities (claimed as secondary to service-connected diabetes mellitus), and vertigo/Meniere's disease (claimed as secondary to service-connected tinnitus and diabetes mellitus).

Review of the record shows that the RO has commenced evidentiary development in support of the pending increased rating and service connection claims.  See February 2014 Deferred Rating Decision.  However, a final rating decision has not yet been rendered on any of those claims.  The Board points out, however, that, if any of these claims is granted-resulting in, for example, award of any  higher rating(s) for service-connected hypertension and/or bilateral lower extremity peripheral neuropathy, and/or award of service connection for any  additionally-claimed disability(ies)-the Veteran may be able to establish entitlement to a TDIU.  

Hence, on these facts, the claim for a TDIU is inextricably intertwined with the pending increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  However, as the RO has not yet adjudicated the pending claims, Board consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature.  Appellate disposition of the TDIU claim is appropriate only after the RO has adjudicated  the pending increased rating and service connection claims identified above; hence, a remand of the TDIU claim is warranted.  The Board further notes that, to avoid piecemeal adjudication,  in the event that any such claim is denied, the RO should furnish notice of the denial to the Veteran and his representative, and afford them the opportunity to perfect an appeal as to those issues.  

While the TDIU claim is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim for a TDIU on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the TDIU claim on appeal that is not currently of record.  The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3. Thereafter, ensure that all pending service connection and increased rating claims (identified above) have been adjudicated.  The Veteran and his representative should be notified of each decision and given an opportunity to perfect an appeal as to those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of this appeal.

4. After completing the above-noted actions, and any additional action(s)  deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

5. If the TDIU claim is again denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. To avoid piecemeal adjudication, do not return the claims file to the Board until after the Veteran perfects an appeal as to the denial of any pending increased rating and service connection claim(s) identified above, or the time period for doing so expires, whichever occurs first.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



